Stradley Ronon Stevens & Young, LLP 2005 Market Street Suite 2600 Philadelphia, PA19103-7098 Telephone (215) 564-8000 Fabio Battaglia fbattaglia@stradley.com 1933 Act Rule 497(j) filing 1933 Act File No. 333-53450 1940 Act File No. 811-10267 August 5, 2014 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:GPS Funds I (the “Registrant”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectus and Statement of Additional Information relating to the GuideMarkSM Large Cap Growth Fund, GuideMarkSM Large Cap Value Fund, GuideMarkSM Small/Mid Cap Core Fund, GuideMarkSM World ex-US Fund, GuideMarkSM Tax-Exempt Fixed Income Fund, GuideMarkSM Core Fixed Income Fund, and GuideMarkSM Opportunistic Equity Fund series of the Registrant that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment No. 32/33 filed electronically with the U.S. Securities and Exchange Commission on July 31, 2014. Please direct questions or comments relating to this filing to me at the above-referenced telephone number or to Michael P. O’Hare (215) 564-8198 in my absence. Sincerely, /s/Fabio Battaglia Fabio Battaglia, Esq.
